Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claims 10-14 recite “A computer program product”.  The specification at para [0106] expressly states: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”  Therefore, the claims are patent eligible.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
Claim 7, change “The method of claim 6” to “The method of claim 1”;
Claim 8, change “The method of claim 6” to “The method of claim 1”;
The changes are necessary to remedy the canceled claim 6.   
Allowable Subject Matter
Claims 1-5, 7-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 10 and 16 have now been amended to incorporate previously indicated allowable subject matter into independent form (Amendment, filed 9/13/2021).
Regarding claim 1 the closet prior arts are Ozawa et al. (US 20130257892 A1) and Booth et al. (US 20150256713 A1). As explained in the previous office action, the combination of Ozawa et al. and Booth et al. teaches most of the limitation of claim 1; however, the combination of Ozawa et al. and Booth et al. fails to disclose or reasonably suggest that “determining, by the one or more processors, a second color attribute value range within the first color attribute value range based on the first candidate; obtaining, by the one or more processors, a second set of candidates for the textual object in a second image of the plurality of images based on the second color attribute value range; determining, by the one or more processors, a second appearance frequency of a second candidate in the second set of candidates; and in response to determining that the second appearance frequency exceeds a second frequency threshold, determining, by the one or more processors, a second recognition result for the textual object in the second image based on the second candidate.”
Regarding claims 2-5, 7-9 these claims depend directly or indirectly on an allowable base claim and are therefore allowable for the reasons stated supra.
Re Claim 10, is allowable for the same reason as independent claim 1 discussed above. 
Regarding claims 11-14, these claims depend directly or indirectly on an allowable base claim and are therefore allowable for the reasons stated supra.
Re Claim 16, is allowable for the same reason as independent claim 1 discussed above. 
Regarding claims 17-20, these claims depend directly or indirectly on an allowable base claim and are therefore allowable for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WINTA GEBRESLASSIE/Examiner, Art Unit 2668    
                                                                                                                                                                                                    /VU LE/Supervisory Patent Examiner, Art Unit 2668